Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 8/12/2021 which was received 2/18/2022. Acknowledgement is made to the amendment to claims 1,12 and the cancelation of claims 13-18,20,22-24,29,32,33,38. Applicant’s remarks and amendment have been carefully considered, but were not persuasive in regards to the USC 101 rejection, therefore, the USC 101 rejection is restated below modified as necessitated by amendment. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,12,19,21,25-28,30-31 and 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and Mathematical calculations groupings of abstract ideas, including:
1. (Currently Amended) A computer-implemented system for conducting a combined auction including a sealed bid online auction and an open bid offline auction performed in an electronic platform, the system comprising: 
An auction server in communication with one or more computing devices associated with one or more remote bidders, via a network, to one or more remote bidder computing devices associated with one or more bidders for a combined auction subject of the online auction, 
wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the sealed bid online auction based on one or more sets of predetermined rules, a database, and a processor for executing said computer-readable instructions to:
list the auction subject in the combined auction:
receive, from a plurality of bidders via a plurality of the remote bidder computing devices, one or more sealed bids for one or more corresponding bid amounts respectively relating to the auction subject of the online auction:
assign a different identifier to each of the one or more sealed bids; transmit, during the auction, to the plurality of the remote bidder computing devices, a first representation of the auction including each different identifier, wherein at least one of the plurality remote bidder computing devices displays at least a portion of the first representation;
receive one or more open bid amounts relating to the auction subject from one or more additional bidders in the open bid offline auction:
receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting at least a part of a winning payment amount upon winning the auction:
identify a winning bid amount and a designated bid amount from the auction;
calculate the winning payment amount based on the winning bid amount and 
an adjustment amount, wherein the adjustment amount is computed based on at least a portion of the winning bid and the designated bid amount; and
transmit, upon a close of the sealed bid online auction, to at least a bidder computing device associated with the plurality of remote bidder computing devices, a second representation of the auction, 
wherein the second representation includes at least a portion of the winning payment amount or winning bid amount.
wherein the processor is further configured to process each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected automatically: and
responsive to a set of bid data being rejected, not storing the set of rejected bid data in the server; or responsive to a set of bid data being accepted, storing the accepted set of bid data in the server. 
wherein at least a portion of the commitment amount is allocated to at least one of participants of the auction;
display at least the portion of the first representation related to the winning payment amount, wherein the winning payment amount is higher or lower that the winning bid amount.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Mathematical concepts
mathematical relationships, 
mathematical formulas or equations, 
mathematical calculations;
The limitation of the features emphasized (bold) above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction and mathematical formulas and calculations.  That is, other than reciting that the receiving bids in an auction determine a winner and adjust the final bid based on an committed 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity and “Mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A computer-implemented system for conducting a combined auction including a sealed bid online auction and an open bid offline auction performed in an electronic platform, the system comprising: 
an auction server in communication with one or more computing devices associated with one or more remote bidders, via a network, to one or more remote bidder computing devices associated with one or more bidders for a combined auction subject of the online auction, 
wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the sealed bid online auction based on one or more sets of predetermined rules, a database, and a processor for executing said computer-readable instructions to:
list the auction subject in the combined auction:
receive, from a plurality of bidders via a plurality of the remote bidder computing devices, one or more sealed bids for one or more corresponding bid amounts respectively relating to the auction subject of the online auction:
assign a different identifier to each of the one or more sealed bids; transmit, during the auction, to the plurality of the remote bidder computing devices, a first representation of the auction including each different identifier, wherein at least one of the plurality remote bidder computing devices
receive one or more open bid amounts relating to the auction subject from one or more additional bidders in the open bid offline auction:
receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting at least a part of a winning payment amount upon winning the auction:
identify a winning bid amount and a designated bid amount from the auction;
calculate the winning payment amount based on the winning bid amount and 
an adjustment amount, wherein the adjustment amount is computed based on at least a portion of the winning bid and the designated bid amount; and
transmit, upon a close of the sealed bid online auction, to at least a bidder computing device associated with the plurality of remote bidder computing devices, a second representation of the auction, 
wherein the second representation includes at least a portion of the winning payment amount or winning bid amount.
wherein the processor is further configured to process each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected automatically: and
responsive to a set of bid data being rejected, not storing the set of rejected bid data in the server; or responsive to a set of bid data being accepted, storing the accepted set of bid data in the server.
wherein at least a portion of the commitment amount is allocated to at least one of participants of the auction;
display at least the portion of the first representation related to the winning payment amount, wherein the winning payment amount is higher or lower that the winning bid amount.



These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of online auction being performed on an electronic platform that is located on a server and computing devices that are used by the bidders to submit bids 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives bids and commitments and transmit data for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing bid data and commit data and performing calculations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 12 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 19,21,25-28,30-31 and 34-37 are dependencies of claims 1 and 12. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
determining, upon a close of the sealed bid online auction and a close of the open bid offline open auction, a winning bid from the one or more sealed bids or the one or more open bids based on the one or more sets of predetermined rules.
 
receiving all of the one or more sealed bids prior to receiving any of the one or more open bids; receiving all of the one or more open bids prior to receiving any of the one or more sealed bids; or receiving both the one or more sealed bids and the one or more open bids during a particular timeframe.

recognizing, for each of the one of more bidders, only one valid bid corresponding to one bid amount in the sealed bid online auction for determining the winning bid amount and designated bid amount.

identifying the winning bid from sealed bid auction or from open bid offline auction, or identifying the designated bid from sealed bid auction or open bid offline auction.
wherein the winning payment amount is calculated based on a sum of the winning bid amount and a predeterminate percentage of a difference between at least the winning bid amount and the designated bid amount based on the one or more set of the predetermined rules.
wherein the winning bid amount is calculated by additionally subtracting or adding at least a portion of the committed amount to the sum based on the one or more set of the predetermined rules.
identify the winning bid from sealed bid auction or from open bid offline auction, or identify the designated bid from sealed bid auction or open bid offline auction.
wherein the winning payment amount is calculated based on a sum of the winning bid amount and a predeterminate percentage of a difference between 
wherein the winning bid amount is calculated by additionally subtracting or adding at least a portion of the committed amount to the sum based on the one or more set of the predetermined rules.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
	In regards to the rejection under USC 103. The claims are found allowable for those reasons stated in the reply filed 12/14/2020 and because the cited art of record does not fairly teach the independent claims as a whole. However, the USC 101 rejection is maintained and allowance will be withheld until the USC 101 rejection is resolved. 
Response to USC 101 Arguments
	The examiner agrees that the independent claims as a whole were found to be novel as no rejection was provided regarding the merits of the claims. However, as can be seen in many of the courts cases novelty alone of the claims was not sufficient to overcome a rejection under USC 101 resulting from an abstract idea. For instance, Alice, Ultramercial and Lending Tree were all found to be ineligible even though the claims were found to be novel under USC 102/103.


F.3d 1359, 1363 (Fed. Cir. 2015) (claims reciting, inter alia, sending messages over a network, gathering statistics, using a computerized system to automatically determine an estimated outcome, and presenting offers to potential customers found to merely recite “well-understood, routine conventional activities],’ either by requiring conventional computer activities or routine data-gathering steps”. Applicant argues that the examiner has not properly considered the “Three Novel Features” as providing a technical solution to a technical problem. In regards to the “Three Novel Features” providing a technical solution to a technical problem the examiner notes that in Bascom the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17). Neither Appellant’s claims nor 
Bascom further emphasized that the claims — in light of their unconventional arrangement and technical improvement — represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way. Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B of the Mayo framework. As the claims at issue have been taken to direct themselves to abstract concepts under step 2A, the determination of eligibility hinges on step 2B. 

Applicant argues that the claims improve the functioning of the computer by manifesting a discernable physical effect of change. Per MPEP 2106.05(a)(I) “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  

/MARK A FADOK/Primary Examiner, Art Unit 3625